Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Breed (US 2008/0144944) discloses a method of constructing and training a neural network that is configured to process a signal (training a neural network to process signals; paragraphs [0756], 0878]), determining a number of layers of the neural network (data points representing layers of the neural network are obtained; figure 19B; paragraph [0761]), and inputting, into the neural network, a training vector in order to train the neural network to perform the processing function on the signal (data in the form of training vectors is input into the neural network to train the network for signal processing; paragraphs [0756], [0878)).
Shmunk (US 2008/0037804) discloses a method of constructing and training a neural network that is configured to process a signal (a method of training a neural network to process signals; paragraph [0013], claim 7 of Shmunk), number of layers of the neural network, and weights of the neural network (a layered neural network may be used along with weights of the neural network; paragraph [0053]; claim 7 of Shmunk); and inputting, into the neural network, a training vectors in order to train the neural network to perform the processing function on the signal (training the neural network is performed by inputting a test signal into the neural network to perform a function; claim 26 of Shmunk).
 	Breed, Shmunk fail to disclose identifying a processing function to be performed on the signal by the neural network; determining, an optimum format for training vectors to be applied to the neural network; determining a number of layers of the neural network, number of nodes per layer, the node connectivity structure, and initial weights of the neural network; and inputting, into the neural network, a plurality of formatted training vectors in order to train the neural network to perform the processing function on the signal.  It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method, because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.  While the references of record disclose a number of limitations, none of the references sufficiently disclose determining an optimum format for the training vectors and applying them to the neural network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668